Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ojuolape Olivia Overstreet, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen as untimely and numerically barred. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1008.2(a), (c)(2) (2008). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Overstreet, 2008 WL 243727 (B.I.A. Jan. 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.